            Case 1:19-cv-03208-SAB                  ECF No. 14           filed 06/19/20     PageID.912 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action

                                                                                                                   FILED IN THE
                                         UNITED STATES DISTRICT COURT                                          U.S. DISTRICT COURT
                                                                                                         EASTERN DISTRICT OF WASHINGTON
                                                                  for thH_
                                                     Eastern District of Washington                       Jun 19, 2020
                                                                                                              SEAN F. MCAVOY, CLERK

                        ALBERTO C.V.,
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 1:19-CV-03208-SAB
                                                                     )
                                                                     )
        COMMISSIONER OF SOCIAL SECURITY
               ADMINISTRATION,
                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 10, is GRANTED.
u
              Defendant’s Motion for Summary Judgment, ECF No. 11, is DENIED.
              The decision of the Commissioner denying benefits is reversed and this case is remanded for the immediate calculation
              and award of benefits.
              Judgment in favor of Plaintiff and against Defendant.

This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge          Stanley A. Bastian                                                 on a motion for Summary Judgment.




Date: June 19, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
